i




                                                       ,.




                       n?lr   E-hatatatutc geverns
                              the managcrccnt and
                              operation of the
                              Pabert n. Green
                              nospiw,    San AntGnio

    P&r r&&t     for an opinion on the folloaing
    has been rooclvcd by this offleet

          *First, Does !Waw County fall with-
    in &he terns of ArCiClC 443739 (Aots of
    w27, 40th Log., p. 322, ch. 2S9), a
    epl3ci6.lstatute .goVCrllin&couutl.es !rnv-
    l.ng a populnt?lon of 2MrOO0  inhzbitnnte
    as s!lozn by the CCUSUS Of 182!0~), OF is it
    &qveruo3 by the general statute, Article
    44~~ (as acxndcd hy Acts I3278 4t)tb Leg*,
    PI 2f& C& If%* SCA IT)                             .,

                   Aa Lssuc tnin~
         lEc c c Jndr       tb nt
                                wx a r Co llllty
    falls oitiiin t110 ter3s Of the special sta-
    tute, Article 4437~1, Is the att?tuto rmdcr-
    cd inval’rd In Its a.ppl%catiOz~to fic?JLp
    C-w    mr any of tic followinn, rcnsons:
          1. t;y rciesn GP the fact t33t tkc
    tcrYl ‘census of 19r) ia tco vnqm?, in-
    dcfinito nnd unccrtclin azi 3 stmdar? c?,
    c~asrifimtim,    fii:iccit :loca xx3t qwcify
    what ccnsuo is to be usctl as a stant:arc;.
                      ,
:.



                                                                       .’




                        ‘2, By reason of the fact that, since
                  . it is limited to counties having a pcpula-
                    tion of 23),030 In 1920, thus prccludinfi
                    its application to Others subsequently ot-
                    tainin:: that populction, it contravenes
                    the constitutional prohibition against
                    local and special lcgislation~

                        *Third; Assmine that Dosar County
                   S&l originals   wlt!lin the t@ms Gf'the
                   gcncral statute, Art. 447$, because it
                   did uot have a population of 213,000 in
                   loa, would it subscqucntly be rcaoved
                   from the OpcratiOn Gf Article 4473 a2ld
                   phw.xi within the scope of 4437a by
                   reason of the fact that its populcbtlon
                   l?ter exooeded 213,oOOT'


               In reply to your first question, it is our opin-
     ion   that   BCX3l'
                     COW'lt~; il8ViZl~ G POptiatiGXl in =a Of
     Xt2,03g Inhabitants,: norild fall within the tcms of Arti-
     clc 4473-(as zazondcd by Acts 3027, 43th Lcaslature,     page
     626, Chapter Iw, Sec. L )

               The aim and object of construing lc@slation        is
     to asocrtain and eilfoticethe le~islatlvo intent.

                      @The intention of the Le@slaturo   In cnact-
     inp:a lati is the law its&f,"   "the essence of the la+ ar.d
     'the s#rit which @vcs life to the enactrrent.a 33 Tcx.
     dur, 0, 86, Poph3n vs. Patterson, 51 SY (2) RS0; Schlcnier
     980 Board of Trwtccs,   KI SP (2) 264; ;lorton Salt Co. v-
     bells, 35 SW (2) 4%

                     clear, WC thinx, that the Intention nf the
                    It     is
     LQtislaturo was that only counties havin: a po~ulatinn cf
     ~10~000 inhabitants in XIX) acre to bc I;ovcrncd by ;?rtiClC
     +a370 (A&s Gf X!27, atth Lc&?i~atllrC, p. 322, chap. 2X?),
               we bCliovC this also ansvcrs  your third oucsticrl.
     W   fact that a county~s pGpu.laticn r.i#t lstcr escccd
     :D01000 inhabitants wGu$d not bring sxlrl.county CitJiin the




                                                                 ____..e(   ”
             Unfler this opinion, vo do not bolicvo 3t io
    necessary to mm-m-   your sccoml question, &I.UCto the
    fact that in any event Eouar   Cumty is not govemcd
    by Article 4437~.


                                  Yqre    very   truly
.
                            ATTOIWEY     GE2iEilAb. OF TEXiW




                              /
    CORt%R

    APPR6VM     1